Citation Nr: 0937438	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  03-18 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to eligibility for enrollment in the Department 
of Veterans Affairs healthcare system.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This appeal arises from a May 2003 decision of the Department 
of Veterans Affairs (VA) Veterans Health Administration (VHA) 
that denied the Veteran's application for enrollment for VA 
healthcare benefits.  The Veteran testified before the Board 
at a hearing held at the VA Regional Office (RO) in 
Philadelphia, Pennsylvania, in April 2004.

In an August 2005 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims.  
In a December 2007 Memorandum Decision, the Court set aside 
the August 2005 decision and remanded the claim to the Board 
for readjudication. 


REMAND

VA has not satisfied its duties to assist the Veteran in this 
case.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  The Veteran contends 
that he was previously enrolled in the VA healthcare system 
and thus should be "grandfathered" into eligibility for VA 
healthcare benefits at the present time.  In support of that 
contention, he submitted a VA-issued identification card (VA 
Form VB 3-39) which shows that he was assigned a claims 
folder identifying number ("C-No. (Claim No.)").  He 
asserts that this claims number was issued in conjunction 
with an application for medical benefits.  Contemporaneous 
records show that in February 1958, the Veteran filed for a 
VA loan.  It is unclear whether the identication card was 
issued in relation to the loan application, or whether the 
Veteran was then applying for VA medical benefits.  The Board 
concludes that a remand is necessary in order to ascertain 
whether there are any contemporaneous records which may shed 
light on whether the identification card was issued in 
relation to a claim for VA medical benefits, or whether the 
identification card pertained solely to the application for a 
VA loan.

Lastly, the regulations pertaining to eligibility for 
enrollment in the VA healthcare system were amended, 
effective June 15, 2009.  In particular, the amendments 
established additional sub-priorities within enrollment 
priority category 8 to allow for the enrollment of priority 
category 8 veterans whose income exceeds the current means 
test and geographic means test income thresholds by 10 
percent or less.  38 C.F.R. § 17.36 (2009); Expansion of 
Enrollment in the VA Health Care System, 74 Fed. Reg. 22832, 
22834 (May 15, 2009); 74 Fed. Reg. 48011-12 (Sept. 21, 2009).  
As the Veteran in this case has been determined to fall 
within priority category 8, and there is no financial status 
information of record, the Board determines that a remand is 
necessary in order to obtain financial status information 
that will allow for a determination as to whether the Vetearn 
is eligible for enrollment based upon his income level.  The 
Board notes that the Veteran so far has been unwilling to 
supply VA with his financial information.  The Board reminds 
the Veteran that the duty to assist is not a one-way street.  
Where the Veteran has information that is relevant to a 
claim, the claimant cannot wait passively, but must provide 
such information.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Ascertain whether there are any 
contemporaneous records which may shed 
light on whether the February 1958 
identification card was issued in 
relation to a claim for VA medical 
benefits, or whether the identification 
card pertained solely to the 
application for a VA loan, or some 
other claim.  If any of those records 
have been retired, attempt to obtain 
them from the appropriate storage 
facility or facilities.

2. Contact the Veteran and obtain 
financial status reports for the years 
2003 to the present.

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

